IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA,                        :   No. 374 EAL 2021
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
ESTATE OF THOMAS BURKE                       :
(WORKERS' COMPENSATION APPEAL                :
BOARD),                                      :
                                             :
                   Respondent


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2022, the Petition for Allowance of Appeal is

DENIED.